Citation Nr: 0712629	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  05-27 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for prostate cancer, 
claimed as the residual of exposure to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1948 to June 
1972, with service in the Republic of Korea from January 4, 
1968 to January 19, 1969.  Pertinent evidence of record is to 
the effect that, while in the Republic of Korea, the veteran 
served with Company B 7th Supply and Transport Battalion. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2004 rating decision of the 
Houston, Texas regional office (RO) of the Department of 
Veterans Affairs (VA) which, denied entitlement to service 
connection for prostate cancer, claimed as the residual of 
exposure to herbicide exposure.

The veteran testified before the undersigned at a hearing at 
a satellite office of the RO in May 2006.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service connection is presumed for prostate cancer in 
veteran's exposed to herbicide agents during service.  38 
C.F.R. §§ 3.307(a)(6), 3.309(e) (2006).  

The veteran has testified that he was exposed to Agent Orange 
while serving in Korea from January 1968 to January 1969.

The Department of Defense (DOD) has confirmed that Agent 
Orange was used along the Korean demilitarized zone (DMZ) 
from April 1968 through July 1969.  Units of the 7th Infantry 
Division, United States Army, are recognized as having been 
in the affected area at the time Agent Orange was being used.  
M21-MR, Part IV, ii, Ch. 2, § C, Para. k (Dec. 18, 2006).  

Service personnel records confirm that the veteran served 
with the 7th Infantry Division in Korea, but do not show that 
he served with a unit recognized as having been in the DMZ.  
The veteran has testified, however, that he was required to 
travel to the DMZ in support of units that were serving 
there.

The Manual provisions require that where a veteran reports 
service along the DMZ during the applicable period, but was 
in a unit not recognized as having been stationed in that 
zone, the U.S. Army Joint Services Records Research Center 
(JSRRC) should be contacted for verification of the location 
of the veteran's military unit. 

The JSRRC has not yet been contacted.

Accordingly, the case is REMANDED for the following action:

1.  The Agency of Original Jurisdiction 
(AOJ) should furnish the JSRRC with the 
veteran's dates of service in the 
Republic of Korea, and the unit to which 
he was assigned.  The JSRRC should be 
asked to verify the location of the 
veteran's unit, specifically whether it 
served along the DMZ.  The JSRRC should 
also be asked to provide any information 
showing that the veteran entered areas 
along the DMZ.

2.  The AOJ should then review the claim 
for service connection for prostate 
cancer.  If the benefit sought on appeal 
remain denied, issue a supplemental 
statement of the case.  The case should 
then be returned to the Board if 
otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

